DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The following guidelines illustrate the preferred layout and content for patent applications. These guidelines are suggested for the applicant’s use. The following section headings are preferably used within the specification where appropriate and each of the numbered items should appear in upper case, without underlining or bold type, as section heading.
	1. BACKGROUND OF THE INVENTION
	2. SUMMARY OF THE INVENTION
	3. BRIEF DESCRIPTION OF THE DRAWINGS
	4. DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS
Claim Objections
	Claims 1-13 (and their respective dependent claims if any) are objected to for the following reasons. Since the intended meanings could be determined from what is set forth in the specification and drawings, 112 rejections were not made but instead these lack of clarity issues are being raised in the following claim objections. 
	With respect to claims 1-13, in the preamble, the claimed “A lens” and “The lens” in combination with the other limitations creates a lack of clarity. Specifically, “a lens” by definition is a single optical piece that provides refraction. Therefore, claiming a lens system” and “The lens system”. 
	With respect to claim 2, the claimed “the front lens-element group and the back lens-element group have a negative refractive power” should be corrected to “…each have a negative refractive power” to provide clarity. 
	With respect to claim 2, the claimed “the front lens-element group and the back lens-element group have a positive refractive power” should be corrected to “…each have a positive refractive power” to provide clarity.
	With respect to claim 3, the claimed “the focusing front group and the focusing back group have a positive refractive power” should be corrected to “…each have a positive refractive power” to provide clarity. 
	With respect to claim 3, the claimed “the focusing front group and the focusing back group have a negative refractive power” should be corrected to “…each have a negative refractive power” to provide clarity.
	With respect to claim 8, each instance of the claimed “f of the entire lens” should be corrected to “f of the entire lens system” to provide clarity. 
	With respect to claim 9, the claimed “wherein the lens has a ratio” should be corrected to “wherein the lens system has a ratio” to provide clarity.  
With respect to claim 10, the claimed “image circle diameter in the image plane raised to the third power…(V / Bd3)” lacks clarity. Specifically, the term “Bd” should be defined in the claim. Additionally, the claim states “raised to the third power” but in the mathematical condition claims “(Bd)(3)”. From what is disclosed in the specification Bd in the image plane raised to the third power…(V / Bd3)”. 
Claim Rejections - 35 USC § 112
Claims 1-2, 8, 11-13 (and their respective dependent claims if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the claimed “lens-element group(s)” is vague and indefinite. Specifically, the term “lens-element” is a term of art that means a single optical piece that provides refraction while the term “group” (or “unit”) is a term of art that means either a single optical piece or a plurality of optical pieces within a lens system that all have a similar function. It is therefore not clear if the claimed “lens-element group” means “lens-element” i.e. a single optical piece or if the term “lens-element group” means a “lens group” i.e. a single optical piece or a plurality of optical pieces within a lens system that all have a similar function. Additionally, applicant then claims “wherein three lenses are mounted in a stationary manner” and “two lenses are mounted in a displaceable manner”. Again it is not clear if “three lenses” means “three lens elements” or “three lens groups” and if “two lenses” means “two lens elements” or “two lens groups”. For purposes of examination, based on what is disclosed in the figures and specification such as fig 1, the assumed meaning of “lens-element group” is “lens group”. Additionally, as to claim 1 the assumed meaning is “wherein three lens groups are mounted in a stationary manner… and wherein two lens groups are mounted in a displaceable manner”.  
	With reference to claim 1, applicant has not claimed the lens groups in any particular order. It is not clear if applicant is intending the groups to be in a particular order or if no order is intended. Specifically, it is not clear if the terms “first”, “second”, third, fourth” and “fifth” are intended to claim a specific order (from the object side) or if these are merely being used as labeling terms. Additionally, claiming the third group as a “central group” is vague and indefinite since the system is being claimed as comprising the lens groups. It is not clear if applicant means “central” with respect to the claimed “first through fifth groups” or if applicant means “central” with respect to all groups within the system (claimed and unclaimed), if applicant means “central” in terms of location between the object side surface and image side surface or if some other meaning is intended. Additionally, claiming the claimed first lens group as a “front group” and the fifth group as a “back group” is vague and indefinite since the system is being claimed as comprising the lens groups. It is not clear if applicant means “front” and “back” with respect to the claimed “first through fifth groups” or if applicant means “front” and “back” with respect to all groups within the system (claimed and unclaimed) or if some other meaning is intended. For all of the aforementioned reasons, the claim is vague and indefinite. 
For purposes of examination, the assumed meaning of claim 1 is: 
“A lens system with a fixed focal length…five lens groups wherein three lens groups are mounted in a stationary manner, and two lens groups are mounted in a wherein the lens system comprises the following lens groups in order from an object side of the lens system to an image side, 
a first lens group…
a second lens group configured as a focusing front group…
a third lens group…the aperture of which is adjustable, configured as a group arranged in a stationary manner, 
a fourth lens group configured as a focusing back group…
a fifth lens group…
relative to an imaging plane…are movable jointly relative to one another and relative to the lens groups arranged in a stationary manner…”. 
With respect to claims 2, 8, 11-13 are vague and indefinite for the same reasons set forth above. For purposes of examination, “lens element-group” is assumed to mean “lens group”. Additionally, “front lens-element group” is presumed to mean “first lens group”, “second lens-element group” is assumed to mean “second lens group”, third lens-element group” or “central group” is presumed to mean “third lens group”, fourth lens-element group is presumed to mean “fourth lens group” and “back lens-element group” is presumed to mean “fifth lens group” (and with claim 1 claiming these groups in order from an object side of the lens system to an image side). 
	With respect to claim 10, the claimed “the ratio V of the volume of the respective focusing elements” is vague and indefinite. Specifically, it is not clear if applicant is referring to the volume of all elements of one of the claimed focusing groups, all elements of both claimed focusing groups, to the volume of all focusing groups within the system (claimed and unclaimed) or if some other meaning is intended. The same weight of the respective focusing group”. For purposes of examination, the assumed meaning is “the ratio V of the volume of the elements of the focusing front group and the focusing back group to the image circle diameter…or the weight of the elements of the focusing front group and the focusing back group lies below 15g”. 
	With further respect to claim 10, the claimed mathematical condition as “< 0.1, in particular below 0.08” is vague and indefinite. It is not clear if the intended limit to be met is 0.1 or 0.08 and as such the claim is vague indefinite. For purposes of examination, the claimed “in particular below 0.08” has not been given patentable weight. 
With respect to claims 11-13, the claimed “the first lens element”, “the second lens element”, “the third lens element”…are vague and indefinite. It is not clear if these terms are intended to designate the order of these lenses from the object side (which is the assumed meaning for purposes of examination) or if “first, second, third…” are merely for labeling with no order intended. If order is intended, as is herein assumed, it is suggested that in claim 11, paragraph 2, applicant claim “the front lens group consists of a first lens element, a second lens element, a third lens element and a fourth lens element in this order from an object side to an image side wherein the first lens element, the second lens element and the third lens element have a positive power…” (and with similar type changes to the other paragraphs of claim 11 and to claims 12-13 as appropriate). If no order is intended, it is suggested for example in claim 11, paragraph 2 that applicant claims “the front lens group consists of three positive lens elements and one negative lens element with a positive lens and a negative lens combined to form a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al publication number 2016/0178875 in view of Angenieux patent number 4,726,669. 
With respect to claim 1, Matsumura discloses the limitations therein including the following: a lens system (abstract, embodiments 1-3 and 5, corresponding figures 1, 3, 5, 9). The claimed “fixed focal length”, is set forth in the preamble and need not be given patentable weight. Regardless, Matsumura discloses the system with a fixed focal length (as this is understood as a term in the art i.e. not a variable or zoom focal length lens system, abstract, embodiments 1-3 and 5, corresponding figures 1, 3, 5, 9); the system comprising five lens groups (embodiments 1-3 and 5, corresponding figures 1, 
With respect to claim 1, Matsumura discloses a lens system having inner focusing with two focusing lens groups that move for focusing and that are separated by a stationary lens group (embodiments 1-3, 5, corresponding figures 1, 3, 5, 9) but does not specifically disclose focusing groups “G2” and “G4” as moving jointly relative to one another and the stationary lens groups. Angenieux teaches that in a lens system having inner focusing with two focusing lens groups that move for focusing and that are separated by a stationary lens group, that specifically, the focusing lens groups can be moved jointly relative to one another and relative to the stationary lens groups for the purpose of providing improved aberration correction (abstract, figs 1a, 1b, column 1, line 25 to column 2, line 11). Additionally, the examiner takes Judicial Notice that it is well known in the art of lens system to construct lens groups that can provide focusing by individual movement of groups when the emphasis is on greater degrees of freedom for optical correction or to have lens groups moving jointly for focusing when the emphasis is on reducing the cost and complexity of the system. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the lens system of Matsumura as having the focusing lens groups moving jointly since 
With respect to claim 2, Matsumura and Angenieux disclose and teach as is set forth above and Matsumura further discloses the first group and the fifth group each having positive power (such as fig 1, embodiment 1)
With respect to claim 3, Matsumura and Angenieux disclose and teach as is set forth above and Matsumura further discloses the focusing front group having negative power and the focusing back group having positive power (such as fig 1, embodiment 1). 
With respect to claim 4, Matsumura and Angenieux disclose and teach as is set forth above and Matsumura further discloses both the focusing front group and back group moving away from the imaging plane during focusing (fig 5, embodiment 3). 
With respect to claim 5, Matsumura and Angenieux disclose and teach as is set forth above and Matsumura further discloses different types of movement for focusing (see figs and embodiments) but does not specifically disclose the front focusing group moving to the object side and the back focusing group moving to the image side as claimed. However, applicant is claiming all of the different combinations of focusing movements (claims 4-7) without claiming any specific reasoning for the direction of 
With respect to claim 6, Matsumura and Angenieux disclose and teach as is set forth above and Matsumura further discloses an embodiment having all of the limitations as claimed (embodiment 4, fig 7) including the claimed focusing groups both moving to the image side during focusing (embodiment 4, fig 7) but discloses the aperture stop in the second group and not in the third group as claimed. However, the embodiments 1-3 and 5 (figs 1, 3, 5, 9) disclose that in a lens system having similar structure and focusing as that of embodiment 4, that specifically the iris diaphragm can be within the fixed third lens group for the purpose of providing the desired light control. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the iris diaphragm within the third lens group of embodiment 4, fig 7, since embodiments 1-3 teach that in a lens system having five lens groups with first, third and fifth groups as stationary for focusing and the second and fourth groups moving for focusing (similar to that of embodiment 4) that the iris diaphragm can be placed within the third lens group for the purpose of providing the desired light control. 
With respect to claim 7, Matsumura and Angenieux disclose and teach as is set forth above and Matsumura further discloses the focusing front group moving towards 
With respect to claim 8, Matsumura and Angenieux disclose and teach as is set forth above and Matsumura further discloses: f1/f within the claimed range (embodiment1, f1/f = 1.2); f2/f within the claimed range (embodiment 1, f2/f = -1.8); f3/f within the claimed range (embodiment 1, f3/f = +2.9); f4/f within the claimed range (embodiment 1, f4/f = +3.4); f5/f within the claimed range (embodiment 1, f5/f = +10.8). 
 With respect to claim 9, Matsumura and Angenieux disclose and teach as is set forth above and Matsumura further discloses the ratio of the focal length to the image circle diameter of approximately 1.0 (embodiment 1). Specifically, embodiment 1 discloses the focal length = 10 (embodiment 1) and discloses the image height = 5 (fig 2). As is well known in the art, the image circle diameter is approximately equal to twice the image height. Therefore, the focal length = 10, the image circle diameter is approximately 10 and as such f/image circle diameter is approximately 1.0 i.e. within the claimed range. 
With respect to claim 10, Matsumura and Angenieux disclose and teach as is set forth above and it is the examiner’s contention that Matsumura will inherently satisfy one of the two conditions being claimed, this being reasonably based on the similarity in structure between the lens system of Matsumura and that of the claimed invention, based on requiring just one of the two conditions to be satisfied and based on the large ranges claimed i.e. “< 0.1” or “< 15 grams”.

s 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al publication number 2018/0059382 in view of Angenieux patent number 4,726,669. 
With respect to claim 1, Noda discloses the limitations therein including the following: a lens system (abstract, figs and examples such as fig 1, example 1). The claimed “fixed focal length”, is set forth in the preamble and need not be given patentable weight. Regardless, Noda discloses the system with a fixed focal length (as this is understood as a term in the art i.e. not a variable or zoom focal length lens system, abstract, figs and examples such as fig 1, example 1); the system comprising five lens groups (figs and examples such as fig 1, example 1); three of the lens groups mounted in a stationary manner for focusing (figs and examples such as fig 1, example 1, groups “G1”, “G3”, “G5”); two of the lens groups mounted in a displaceable manner along the optical axis for focusing (figs and examples such as fig 1, example 1, groups “G2” and “G4” moving for focusing); comprising the following lens groups in order from an object side of the lens system to an image side, a first front lens group arranged in a stationary manner (figs and examples such as fig 1, example 1, group “G1” disclosed as stationary); a second lens group configured as a focusing front group arranged in a displaceable manner for focusing (figs and examples such as fig 1, example 1, “G2” disclosed as displaceable for focusing); a third lens group arranged in a stationary manner (figs and examples such as fig 1, example 1, group “G3” disclosed as stationary); the third group containing a stationary iris diaphragm (figs and examples such as fig 1, example 1, group “G3” the aperture diaphragm “St” which is disclosed as stationary). Noda does not specifically disclose the aperture diaphragm as adjustable. 
time of the effective filing to have the system of system of Noda as having the third lens group as completely “stationary” i.e. no camera shake adjustment for the purpose of providing a system that is easier to manufacture and of reduced cost. 


With respect to claim 3, Noda and Angenieux disclose and teach as is set forth above and Noda further discloses the focusing front group having negative power and the focusing back group having positive power (paragraph 0053, figs and examples such as fig 1, example 1). 
With respect to claims 4-6, Noda and Angenieux disclose and teach as is set forth above but do not specifically disclose the specific focusing movement as claimed. However, applicant is claiming all of the different combinations of focusing movements (claims 4-7) without claiming any specific reasoning for the direction of focusing. It is therefore an obvious matter of design choice as to have the focusing groups moving in the same direction or opposite directions as claimed for the purpose of providing the required focusing. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have focusing groups moving in any of the combinations as claimed as an obvious matter of design choice to provide the require focusing of the lens system. 
With respect to claim 7, Noda and Angenieux disclose and teach as is set forth above and Noda further discloses the focusing front group moving towards the image plane and focusing back group moving away from the imaging plane during focusing (figs and examples such as fig 1, example 1). 

 With respect to claim 9, Noda and Angenieux disclose and teach as is set forth above and Noda further discloses the ratio of the focal length to the image circle diameter of approximately 2.1 (examples such as example 1). Specifically, example 1 discloses the focal length = 116 (embodiment 1) and discloses the image height = 27.33 (computed from table 16). As is well known in the art, the image circle diameter is approximately equal to twice the image height. Therefore, the focal length = 116, the image circle diameter is approximately 55 and as such f/image circle diameter is approximately 2.1 i.e. within the claimed range. 
With respect to claim 10, Noda and Angenieux disclose and teach as is set forth above and it is the examiner’s contention that Noda will inherently satisfy one of the two conditions being claimed, this being reasonably based on the similarity in structure between the lens system of Noda and that of the claimed invention, based on requiring just one of the two conditions to be satisfied and based on the large ranges claimed i.e. “< 0.1” or “< 15 grams”.
Double Patenting
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/333,922 (herein ‘922). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/333,932 (herein ‘932). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
‘932 claims the limitations therein including the following: the limitations of claim 1 (‘932, claim 1); the limitations of claim 2 (‘322, claim 1); the limitations of claim 3 (‘932, claim 2); the limitations of claim 4 (‘932, claim 3); the limitations of claim 5 (‘932, claim 1 and the claimed movement for focusing would be obvious to one of ordinary skill in the art for the same reasoning set forth in the Noda rejections above); the limitations of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Examiner’s Comments
	Sawamoto publication number 2020/0192060, Kawamura publication number 2018/0164540, Mori publication number 2015/0323764, and Tomioka publication number 2015/0247994 are being cited herein to show lens systems that would have also made obvious a number of the above rejected claims however, such rejections would have been repetitive. 
Chen publication number 2017/0192207 (paragraphs 0002, 0006) and Ohashi publication number 2002/0060855 (paragraph 0119) are being cited herein in support of the examiner’s Judicial Notice that it is well known in the art of optical lens systems 
	Minefuji publication number 2016/0299415 (paragraph 0068) is being cited herein in support of the examiner’s Judicial Notice that it is well known in the art of lens system to construct lens groups that can provide focusing by individual movement of groups when the emphasis is on greater degrees of freedom for optical correction or to have lens groups moving jointly for focusing when the emphasis is on reducing the cost and complexity of the system.
	 Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meanings of the 112 rejections set forth above and overcoming the double patenting rejections and claim objections as well).
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claims 11-13, none of the prior art either alone or in combination disclose or teach of the claimed lens system specifically including, as the distinguishing features in combination with the other limitations, the lens system comprising in order from an object side to an image side the first through fifth lens groups, the first, third and fifth lens groups as stationary, the 3) < 0.1 or the weight of the focusing front group and focusing back group below 15 grams, and further wherein the first lens group consists of the specific lens elements as claimed in order from the object side to the image side. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 13, 2021